HAZEL, District Judge.
The merchandise involved in this appeal was invoiced as “salted butter” and is described by the importer in his testimony as “ghee.” The collector assessed duty upon the merchandise at 6 cents per pound as “butter, and substitutes therefor,” under Tariff Act July 24, 1897, c. 11, § 1, Schedule G, par. 236, 30 Stat. 170 [U. S. Comp. St. 1901, p. 1649]. It is claimed by the importer in his protest to be dutiable at three-fourths of 1 cent per pound as “tallow,” or at 2 cents per pound as “lard” under paragraphs 279 and 277, respectively, of said act, or at 20 per cent, as a nonenumerated manufactured article under section 6 of the same act. On the trial importers’ counsel abandoned his claims under paragraphs 277 and 279, and relied only upon the provisions of section 6.
I think there is a substantial similarity between the article in question and butter of commerce. I have considered the evidence as well as the decision rendered by the Board of Appraisers, with which I concur.
The decision of the Board of Appraisers is therefore affirmed.